DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, on pages 7 of applicant’s remarks, applicant argues that CoRe fails to disclose the claim limitation of “generating CoAP resource identifiers comprises generating one CoAP Uniform Resource Identifier (URI) for addressing at least two resources in the local network by performing a logic operation on suffixes included in the addresses of the at least two resources” is acknowledged and considered;
In response, the examiner respectfully disagrees. It is noted on the record, the applicant fails to describe this part of claim limitation with respect to applicant’s specification, and in view of applicant’s specification (Fig. 4, para. 61, para. 65-66), the claim limitation “CoAP URI generating one CoAP Uniform Resource Identifier (URI) for addressing at least two resources in the local network by performing a logic operation on suffixes included in the addresses of the at least two resources” refers as coap:Living.example.com; Living.example.com=3ffe.abba::[iBF1 OR iBF2], wherein “3ffe.abba::[iBF1 OR iBF2” is to perform logic operation to either to turn on the lamp iBF1 or iBF2; hence, CoRe disclose discloses the CoAP URI is generated (page 35), coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4 015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>; rt=”light”; d="R2-4-O15";ins="lamp4444";exp, </light/middle>; ;rt="light"; d="R2-4-015";ins="lamp5555";exp; where in the logic operation is perform to either turn on the light on one resource in </light/left>; rt=”light”; d="R2-4-O15";ins="lamp4444" or the light on another resource exp, </light/middle>; ;rt="light"; d="R2-4-015";ins="lamp5555." As such, the entire claim limitation is met by CoRE. Thus, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-9, 11-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CoRE Resource Directory (Hereinafter refers as CoRE).

	Regarding claim 1, CoRE discloses a method for making resources discoverable, the method being performed by a resource location mapping node, the method comprising:
the resource location mapping node acquiring scope information of a local network (ABCD, Table 2) and location information enabling determination of specific locations of resources in the local network (Table 4, page 34-36, i.e., “illuminary1,” “lm_R2-4-015_wndw,” “/light/left,” “light” type );
the resource location mapping node generating Constrained Application Protocol, {CoAP}, resource identifiers of the resources from the scope information and the location information; and the resource location mapping node providing the CoAP resource identifiers to a resource directory (page 35, i.e. Req: POST coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt="light, the identifier is FDFD::ABCD is created, and location is “lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt="light, Table 4);

	the location information is provided as a plurality of addresses each of which is for each the resource (POST coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt="light indicates the location information as such, page 35). 
	generating CoAP resource identifiers comprises generating one CoAP Uniform Resource Identifier (URI) for addressing at least two resources in the local network by performing a logic operation on suffixes included in the addresses of the at least two resources (the CoAP URI is generated (page 35), coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4 015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>; rt=”light”; d="R2-4-O15";ins="lamp4444";exp, </light/middle>; ;rt="light"; d="R2-4-015";ins="lamp5555";exp; where in the logic operation is perform to either turn on the light on one resource in </light/left>; rt=”light”; d="R2-4-O15";ins="lamp4444" or the light on another resource exp, </light/middle>; ;rt="light"; d="R2-4-015";ins="lamp5555).

Regarding claim 2, CoRE discloses wherein said structure is based on types of information provided by the resources in the local network (Table 4).

Regarding claim 3, CoRE discloses wherein said scope information is provided as a set of Information Centric Networking, ICN, scopes (page 34-35).



Regarding claim 6, CoRE discloses wherein each resource corresponds to at least one of a node, a data item, and a physical device in the local network (page 5, Figure 1).

Regarding claim 7, CoRE discloses wherein the location information is acquired from a gateway, GW, of the local network (Table 2, Table 4, the SLAAC network to provide the location information as described in “Req: POST coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>;rt=light; page 34-35).

Regarding claim 8, CoRE discloses wherein each of the address is an individual internet protocol (IP) addresses of each resources (page 33-35, Table 2, IPv6 address).

Regarding claim 9, CoRE discloses wherein the IP address comprises a prefix identifying the local network and a suffix identifying the individual resources in the local network (page 35, i.e., FDFD::ABCD:1).

Regarding claim 12, CoRE discloses wherein the logic operation is a bit-wise logic OR-operation between the suffixes of the at least two resources (coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4 015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>; rt=”light”; d="R2-4-O15";ins="lamp4444";exp, </light/middle>; ;rt="light"; d="R2-4-015";ins="lamp5555";exp; page 35).



Regarding claim 14, CoRE discloses wherein the method further comprises: providing information about locations of the resources to the RD by: providing Internet protocol, IP addresses of the CoAP URI to the RD; or providing resource names of the CoAP URI to the RD (page 35-36, Table 2).

Regarding claim 15, CoRE discloses wherein the method further comprises: providing (SI 08) the CoAP resource identifiers to a domain name server, DNS, of the local network (page 53-55, page 34-35, Table 2, the CoPA resource identifier as “FDFD::ABCD” which describes DNS server of FDFD and the local network of ABCD).

Regarding claim 16, CoRE discloses wherein the method further comprises: acquiring new location information enabling determination of a specific location of a new resource in the local network; generating a CoAP resource identifier of the new resource by associating the scope information with the new location information; and providing the CoAP resource identifier of the new resource to the RD, thereby making the new resource discoverable (page 34-35; coap://[FDFD::ABCD:0]/rd ?ep=lm_R2-4-015_wndw&con=coap://[FDFD::ABCD:1] Payload: </light/left>).

Regarding claim 17, CoRE discloses wherein the method further comprises: acquiring new scope information of the resources (page 34-35).



Regarding claim 19, CoRE discloses wherein the method further comprises: providing the new CoAP resource identifiers to at least one of the RD and the DNS (page 34-36, Table 2, Table 4).

Regarding claim 20, that instant claim is met by rejection of claim 1.

Regarding claim 21, CoRE discloses wherein the method further comprising a storage medium storing said set of operations, and wherein the processing circuitry is further configured to retrieve said set of operations from the storage medium to cause the resource location mapping node to perform said set of operations (page 34-35)

Regarding claim 23, that instant claim is met by rejection of claim 1.

Regarding claim 25, CoRE discloses wherein a first resource among the resources belongs to a first sub-category, a second resource among the resources belongs to a second sub-category, the first sub-category and the second sub-category belong to the category, and said scope information describes at least a hierarchical structure of the first resource, the second resource, the first sub-category, the second sub-category, and the category (page 34-35, Table 4, e.g., lights near window or lights near door)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 10 rejected under 35 U.S.C. 103 as being unpatentable over CoRE in view of Line Speed Publish/Subscirbe Inter-Networking (Hereinafter refers Line Speed).

Regarding claim 4, CoRE discloses all limitation of claim 1, 
CoRE does not explicitly disclose wherein the location information comprises an in-packet Bloom filter bit string;
Line Speed teaches wherein the location information comprises an in-packet Bloom filter bit string (page 205, left column, last paragraph starting with line Routing….Bloom Filter);
It would be obvious for one of ordinary skill in the art at the time of invention to modify CoRE to include Line Speed in order to allow a system to have alternative way of delivering the content faster to its destination. 

Regarding claim 10, CoRE in view of Hong discloses all limitation of claim 3, 
CoRE in view of Hong does not explicitly disclose wherein the location information comprises an in-packet Bloom filter bit string;
Line Speed teaches wherein the suffix is provided by said in-packet Bloom filter bit string (page 205, left column, last paragraph starting with line Routing….Bloom Filter);
It would be obvious for one of ordinary skill in the art at the time of invention to modify CoRE to include Line Speed in order to allow a system to have alternative way of delivering the content faster to its destination. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAI Y CHEN/Primary Examiner, Art Unit 2425